Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the legal word “wherein” (line 7).  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claims are interpreted under 35 USC 112(f):

Claim 18 recites “generating an alert signal each time said alert is generated”. There is no structure stated that does the generation of the alert signal.
Claim 22 recites “the step of continually repeating,…”. There is no structure stated that does the repeating operation.
Examiner suggests adding the phrase “via said processor” to the above claims. This format was followed by the Applicant in other claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bottazzi (US 20180367948) in view of Zhang et al. (US 20190158340).

Regarding claim 1, Bottazzi discloses a passive indoor tracking system ([0005] discloses tracking) for generating movement trends indicative of deviations therefrom 
a transmitter adapted to be co-located with a person living in a residence (Fig. 1, mobile device 104; [0040], last sentence discloses various device that can be used, including wearable devices; transmitter on mobile device 104);
a plurality of receivers adapted to be disposed in the residence and distributed throughout the residence, each of said receivers generating a Received Signal Strength Indication (RSSI) value indicative of strength of said wireless signal received thereby at each of a plurality of specified times during each day (Fig. 1, plurality of receivers is the multi-beacon system 102; [0042] & [0066] disclose elements 104 calculate RSSI for signal received from element 102. The reverse is an obvious variation: the multi-beacon system 102 can calculate the RSSI for a signal received from devices 104. As per Rationales for Obviousness (MPEP 2143, Rationale F) this is obvious and can be easily done by one of ordinary skill in the art. This would be useful when the multi-beacon 102 is tracking the position of devices 104); 
and a processor having a memory, said memory having computer readable instructions stored thereon that, when executed by said processor (Fig. 2 shows device 104  having processor, memory etc.; Fig. 3 shows multi-beacon system having processor, memory etc.), cause said processor to perform the steps of
enabling storage of each said RSSI value associated with each of said specified times for a plurality of days, wherein a plurality of RSSI values are stored for each of said receivers (Figs. 4 & 5 shows RSSI  that can be captured over a period of time and 
generating a trend RSSI value for each of said receivers for each of said specified times by averaging said plurality of RSSI values so-stored for each of said receivers ([008] discloses using a trend of the RSSI by averaging; [0010], last sentence discloses monitoring a trend; [0011]), and
obtaining irregularities when a subsequently-received RSSI value generated by at least one of said receivers following said plurality of days is indicative of a deviation from said trend RSSI value ([0039] discloses “a correlation function between a trend (or running average) of the RSSI for the first beacon and a trend of the RSSI for the second beacon may be evaluated to determine whether one or both of the RSSIs is irregular”; Fig. 6; [0068]).
Bottazzi does not disclose generating an alert and that the transmitter generates an omnidirectional signal.
In the same field of endeavor, however, Zhang discloses generating an alert ([0318] discloses “When the user leaves home for work, the task may be to detect the user leaving …  send alerts”) and that the transmitter generates an omnidirectional signal ([0577] discloses “An antenna may be directional or omni-directional”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zhang in the system of Bottazzi because an omnidirectional would transmit the signal in all directions, thereby making it 

Regarding claim 2, Bottazzi discloses said processor is accessible via the internet (Fig. 1 shows connection to internet; [0043]).

Regarding claim 3, Bottazzi discloses said memory further comprises instructions that, when executed by said processor, cause said processor to perform the step of generating an alert signal each time said alert is generated (analyzed as in claim 1  above), said system further comprising a modem coupled to said processor and adapted to wirelessly transmit said alert signal via a communications network (Fig. 1 shows devices communicating over wired/wireless networks, so modem is inherent and obvious).

Regarding claim 4, Bottazzi discloses said memory further comprises instructions that, when executed by said processor (analyzed as in claim 1), 
Bottazzi does not disclose the step of routing said alert to at least one of a cell phone number and an e-mail address.
In the same field of endeavor, however, Zhang discloses the step of routing said alert to at least one of a cell phone number and an e-mail address ([0318], last sentence “… sent  … to the user's smart phone”; wherein a cell phone number is implied since sent to smartphone).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zhang in the system of Bottazzi because sending the alert to the user’s smartphone would allow the user to receive it immediately, as is well known in the art.

Regarding claim 5, Bottazzi discloses a housing for mechanically supporting said transmitter, said housing adapted to be worn by the person (Fig. 1, elements 104 shown in housing; multi-beacon system 102 has housing 106; [0041], 1st sentence).

Regarding claim 6, Bottazzi does not disclose Mac addresses. 
In the same field of endeavor, however, Zhang discloses use of MAC addresses ([0163]; [0164]) which can be used for transmission with each said RSSI value generated thereby.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zhang in the system of Bottazzi because use of MAC addresses allow destinations to be known and communication between devices is made possible, as is well known in the art.



Claim 8 is similarly analyzed as in claim 1. RSSI trends can be obtained and stored over time periods that could be days and monitored by one or more receivers (as in claim 1).

Claim 9 is similarly analyzed as in claim 1. RSSI trends can be obtained and stored over time periods that could be days and monitored by one or more receivers (as in claim 1).

Claim 10 is similarly analyzed as in claims 1, 2, 4.

Claim 11 is similarly analyzed as in claim 5.

Claim 12 is similarly analyzed as in claim 6.

Claim 13 is similarly analyzed as in claim 7.



Claim 15 is similarly analyzed as in claim 9.

Claim 16 is similarly analyzed as in claim 1, with claim 16 reciting method limitations. Co-locating a transmitter with a person would be equivalent to a person with a wearable device. Distributing receivers throughout the residence would be equivalent to the multi-beacon system. Database would be equivalent to the memory.

Claim 17 is similarly analyzed as in claim 2.

Claim 18 is similarly analyzed as in claim 3.

Claim 19 is similarly analyzed as in claim 4.

Claim 20 is similarly analyzed as in claim 1, 5 (wearable disclosed in claim 1, 5).



Claim 22 is similarly analyzed as in claim 7.

Claim 23 is similarly analyzed as in claim 8.

Claim 24 is similarly analyzed as in claim 9.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to tracking systems using RSSI:

Zhang et al. (US 20190158340) discloses apparatus, systems and methods for fall-down detection based on a wireless signal.
Scott (US 4,717,914) discloses uses of clock circuits in converting serial to parallel data.
Brooks (US 5,10,7227) discloses a clock generating circuitry using PLLs and frequency multipliers.
Takano  (US 5,631,931) discloses use of frequency multipliers in a clock generation system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632